Citation Nr: 0408203	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  97-31 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome, including due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from December 1986 to 
April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in relevant part, re-reviewed and denied 
a March 1995 claim for service connection for a skin disorder 
and chronic fatigue, including due to an undiagnosed illness.  
The veteran's March 1995 claim for these disabilities had 
been previously denied by the RO in an October 1995 rating 
decision.  Subsequently, the claim was re-reviewed pursuant 
to Fast Letter 96-73 (July 16, 1996), which has now been 
rescinded.  As such, this appeal stems from a "re-review" 
of the March 1995 claim, and not a request to reopen the 
claim on the basis of receipt of new and material evidence.

In April 1999 and March 2000 the Board remanded the case to 
the RO for further development.  In a July 2003 rating 
decision, the RO granted service connection for eczematous 
dermatitis with acne vulgaris/folliculitis and assigned a 10 
percent rating effective March 16, 1995.  This is considered 
a full grant of the benefit sought on appeal.  Accordingly, 
that issue is no longer in appellate status and will not be 
addressed in this decision.  Service connection for chronic 
fatigue, including due to an undiagnosed illness remained 
denied.  The case has now been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  The veteran is a Persian Gulf veteran.  

3.  The veteran has not been diagnosed with chronic fatigue 
syndrome, and the medical evidence shows that his fatigue is 
a symptom of his service-connected post-traumatic stress 
disorder.  


CONCLUSION OF LAW

Chronic fatigue, including due to an undiagnosed illness, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

In an August 2002 letter, the veteran was informed of the 
information and evidence he needed show that he was entitled 
to service connection for his claimed disabilities.  The 
letter further informed him that VA would obtain his service 
medical records, VA records, and other pertinent federal 
records.  VA would also make reasonable efforts to obtain any 
identified private medical evidence.  He was also advised of 
his evidence development responsibility, to include it was 
ultimately his responsibility to submit any private records.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the appellant of the information and 
evidence necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003), the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit concluded that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  However, a 
year has passed since the initial August 2002 letter was sent 
to the veteran by the RO.  Accordingly, the Board concludes 
that the veteran has been provided statutorily sufficient 
time and opportunity to submit evidence in support of his 
claims.  Also, it must be noted that the President recently 
signed a technical amendment to clarify that the time 
limitations for submitting evidence in the VCAA do not 
prevent VA from issuing a decision before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ____).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  See Pelegrini 
v. Principi, 14 Vet. App. 412 (2004).  However, in the 
present case, the veteran's claim was initially denied prior 
to the enactment of the VCAA.  As such, the Board finds that 
this decision is inapplicable to the facts presented here.  

In the present case, a substantially complete application was 
received in March 1995.  The claim was initially denied by 
rating decision in October 1995 and on re-review in July 
1997.  Thereafter, as noted above, by letter dated in August 
2002, the RO provided notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence 
would be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claim.  See VAOPGCPREC 01-2004.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire adjudication process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran in 
September 2003.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  His service medical records are included in the 
file.  VA outpatient records have been obtained and he was 
afforded the necessary VA examinations.  In August 2002, the 
veteran responded that he had no further private medical 
records to submit in support of his claim.  There is no 
indication that there exists any evidence which has a bearing 
on the issue adjudicated here that has not been obtained.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence to be associated 
with the record.  Hence, VA's duty to assist the veteran has 
been satisfied.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish 
service connection for a disability, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  That statute, in part, added a new section 1117 to 
Title 38, United States Code.  Section 1117 authorized VA to 
compensate any Persian Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317(d)(1).  The Southwest 
Asia Theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).  The legislative history of § 1117 
demonstrates an intent on the part of Congress to provide 
compensation for Persian Gulf War veterans who suffer from 
signs and symptoms of undiagnosed illnesses, and who may have 
acquired these symptoms as a result of exposure to the 
complex biological, chemical, physical and psychological 
environment of the Southwest Asia theater of operations.  See 
60 Fed. Reg. 6660 (Feb. 3, 1995).  

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 
38 C.F.R. § 3.317, the presumptive period during which a 
veteran had to experience manifestations of a chronic 
disability was two years after the date on which he/she last 
performed active service in the Southwest Asia theater of 
operations during the Gulf War.  In April 1997, VA published 
an interim rule that extended the presumptive period to 
December 31, 2001.  This extension of the presumptive period 
was adopted as a final rule in March 1998, and on October 21, 
1998, Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, 
which codified the presumption of service connection for an 
undiagnosed illness.  

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that there was no 
basis for establishing a presumption of service connection 
for any illness suffered by Gulf War veterans based on 
exposure to depleted uranium, sarin, pyridostigmine bromide, 
and certain vaccines.  See 66 Fed. Reg. 35,702 (July 6, 
2000), and 66 Fed. Reg. 58,784 (Nov. 23, 2001).

In November 2001, VA issued an interim final rule that 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 31, 2001 to December 31, 2006.  This 
interim rule became effective November 9, 2001.  This 
extension of the presumptive period was adopted as a final 
rule on December 27, 2002.  See 67 Fed. Reg. 78,979 (Dec. 27, 
2002).; 38 C.F.R. § 3.317(a)(1)(i) (2003).  

VA's implementing regulation, 38 C.F.R. § 3.317, as amended 
by a November 9, 2001 interim final rule, provided that, for 
a disability to be presumed to have been incurred in service, 
the disability must have become manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  66 Fed. Reg. 218 
(Nov. 9, 2001).

Subsequently, a new law was passed, which amended the 
statutes affecting compensation for disabilities affecting 
Persian Gulf War veterans.  On December 27, 2001, the 
President signed into law the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Pub. L. No. 107-103, 115 Stat. 
976 (2001).  This legislation amended various provisions of 
38 U.S.C. §§ 1117, 1118, including a complete revision of § 
1117(a).  Section 202 expanded compensation availability for 
Gulf War Veterans to include those who have a "qualifying 
chronic disability" that becomes manifest during service in 
Southwest Asia during the Gulf War or to a degree of 10 
percent during the presumptive period thereafter.  Section 
202(a) amended 38 U.S.C. 1117 to expand the definition of 
"qualifying chronic disability" (for service connection) to 
include not only (1) a disability resulting from an 
undiagnosed illness as stated in prior law; but also (2) a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms; 
and (3) any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service connection 
under 38 U.S.C. 1117(d).  A "qualifying chronic disability" 
includes one or any combination of these three types of 
illnesses.  38 U.S.C.A. § 1117 (as amended by VEBEA, Pub. L. 
No. 107-103, § 202, 115 Stat. 976 (Dec. 27, 2001)).  

Recently, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactive to March 1, 
2002.  See 68 Fed. Reg. 34,539-543 (June 10, 2003).  New 
38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multisymptom illness" to 
mean "a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  As yet, VA has not identified any illness 
other than the three identified in § 202(a) as a medically 
unexplained chronic multisymptom illness; therefore, new 
38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) only lists 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome as currently meeting this definition.  See 68 Fed. 
Reg. 34,539-543 (June 10, 2003).  It was provided, however, 
in new 38 C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be 
expanded in the future when the Secretary determines that 
other illnesses meet the criteria for a medically 
unexplained chronic multisymptom illness.

As amended, 38 U.S.C.A. § 1117 provides that signs or 
symptoms that may be manifestations of an undiagnosed illness 
or a chronic multi-symptom illness include:  (1) fatigue; (2) 
unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the upper or 
lower respiratory system; (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular 
signs or symptoms; (12) abnormal weight loss; and (13) 
menstrual disorders.  38 C.F.R. § 3.317(b), as amended by 68 
Fed. Reg. 34,539-543 (June 10, 2003).  

For purposes of 38 C.F.R. § 3.317, there must be objective 
indications of chronic disability to include both "signs" 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2), as amended by 68 Fed. Reg. 34,539-543 
(June 10, 2003), now redesignated 38 C.F.R. § 3.317(a)(3).  A 
disability is considered chronic if it has existed for six 
months or more, even if exhibiting intermittent episodes of 
improvement and worsening throughout that six-month period.  
The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  38 C.F.R. § 3.317(a)(3), as amended by 68 Fed. 
Reg. 34,539-543 (June 10, 2003), now redesignated 38 C.F.R. 
§ 3.317(a)(4).  

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

Accordingly, service connection may be granted for an 
undiagnosed illness on a presumptive basis if there is 
evidence (1) that the claimant is a Persian Gulf veteran; (2) 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness, a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317 as amended by 68 Fed. Reg. 34,539-543 (June 10, 
2003).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  If all the evidence is in relative 
equipoise, the benefit of the doubt should be resolved in the 
veteran's favor, and the claim should be granted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The records reflect that the veteran served in the Southwest 
Asia theater of operations during the Persian Gulf War from 
August 1990 to February 1991.  His awards and decorations 
include the Combat Action Ribbon.  Hence, he is a Persian 
Gulf veteran.  In relevant part, he has filed a claim of 
entitlement to service connection for chronic fatigue 
syndrome; and has ascribed these complaints to his service in 
Southwest Asia during the Persian Gulf War.  Nevertheless, 
service connection may also be granted for the disability on 
a direct or presumptive (if applicable) basis if the evidence 
supports such a finding.  See, e.g., Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  

The veteran has complained of chronic fatigue since his 
service during the Persian Gulf War.  Fatigue is included in 
the list of signs or symptoms provided in 38 C.F.R. § 3.317, 
and chronic fatigue syndrome has been designated as a 
medically unexplained chronic multisymptom illness.  Upon VA 
examination in August 2003, the veteran was diagnosed with 
nonspecific fatigue.  However, the examiner concluded that 
the veteran did not have chronic fatigue syndrome.  
Therefore, service connection for chronic fatigue syndrome as 
a medically unexplained chronic multisymptom illness would 
not be appropriate.  It was noted at the examination that the 
veteran's daily life was quite active.  He worked full-time 
and had a part-time job; he also coached his son's little 
league baseball team.  The examiner opined that it was less 
likely that the veteran's fatigue was related to a physical 
impairment.  Rather it was more likely that his fatigue, 
along with symptoms of poor sleep, hot flashes, and loss of 
breath, was related to his post-traumatic stress disorder 
(PTSD), a known clinical diagnosis.  As such, service 
connection for chronic fatigue due to an undiagnosed illness 
is not warranted.  

Service medical records do not show any treatment for 
fatigue.  Furthermore, as noted above, the medical evidence 
demonstrates that the veteran's fatigue has been found to be 
a symptom associated with his PTSD, a disability for which 
service connection has been established.  Therefore, a 
separate grant of service connection is not appropriate.  See 
38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  

To the extent that the veteran asserts that his fatigue is 
related to his military service, the Board notes that 
statements from lay witnesses or the veteran which provide a 
medical diagnosis or nexus are not sufficient because they 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In conclusion, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for chronic fatigue, 
including due to an undiagnosed illness, and must be denied.  
See Gilbert, supra.  


ORDER

Service connection for chronic fatigue syndrome, including 
due to an undiagnosed illness, is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



